Order filed August 2, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00543-CR



                 IN RE WALTER HINTON JUNIOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1316867

                                    ORDER

      On Monday, July 25, 2022, relator, Walter Hinton Junior, filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52.

      Relator’s petition does not comply with Texas Rules of Appellate Procedure
52.3(k)(1)(A) and 52.7(a). Tex. R. App. P. 52.3(k)(1)(A) (“The appendix must
contain: (A) a certified or sworn copy of any order complained of, or any other
document showing the matter complained of”) (emphasis added); 52.7(a) (“Relator
must file with the petition: (1) a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding; and (2) a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter
complained.”) (emphasis added); 52.3(j) (“The person filing the petition must
certify that he or she has reviewed the petition and concluded that every factual
statement in the petition is supported by competent evidence included in the
appendix or record.”). To be a “certified or sworn copy,” in accordance with Rule
52, the document must be certified by the trial court clerk or attached to either a
properly prepared affidavit or an unsworn declaration. See Tex. Civ. Prac. & Rem.
Code Ann. § 132.001.

      By this order, the court gives relator notice that the petition will be
dismissed unless an amended petition is filed on or before September 16, 2022
that addresses the record issues discussed above. Tex. R. App. P. 42.3(c); see In re
Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d 369 (Tex.
App.—Houston [14th Dist.] 2020) (orig. proceeding).



                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2